UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1777


RADHIA HAJ-MABROUK, individually      and   as   Parent   and   Next
Friend of L.H., a Minor,

                Plaintiff – Appellant,

          v.

WAL-MART STORES EAST, L.P.; WAL-MART STORES, INCORPORATED,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-01740-JFM)


Submitted:   August 2, 2010              Decided:   September 13, 2010


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerard J. Emig, Matthew J. Focht, GLEASON, FLYNN, EMIG &
FOGLEMAN, CHARTERED, Rockville, Maryland, for Appellant. Warren
D. Stephens, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS,
LLP, Bowie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Radhia     Haj-Mabrouk,    individually     and   as   parent   and

next friend of L.H., appeals the district court’s order granting

summary judgment in favor of Wal-Mart Stores East, L.P., in her

civil    action   alleging      that   Wal-Mart    employees’      negligence

resulted in her slip and fall, which caused injuries to her and

prenatal injuries to her son.          Our review of the record and the

briefs   filed    by   the   parties   discloses   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Haj-Mabrouk v. Wal-Mart Stores East, L.P., No. 1:08-cv-

01740-JFM   (D.    Md.   June   30,    2009).     We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2